DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 07/23/2019.

Claims 1-11 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-024847, filed on 02/14/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2019, 10/02/2019 and 10/08/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 1 recites “a device information management unit configured to manage device information”; “an acquisition unit configured to acquire surrounding information”; “a detection unit configured to detect generation of a specific event”; and “a device cooperative processing unit configured to select”; and claim 11 recites “a device information management unit configured to manage device information”; “an acquisition unit configured to acquire surrounding information”; “a detection unit configured to detect generation of a specific event”; and “a device cooperative processing unit configured to select”.
The claim limitations use the generic placeholders “unit”, and “submodule” that are coupled with functional languages without reciting sufficient structure to perform the recited function and the means are not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is a device information management unit”; “an acquisition unit”; “a detection unit”; and “a device cooperative processing unit”, all of which are interpreted as software per se. System claims are primarily defined by their structural elements, but the recited the plurality of units are described in the specification as software modules that are adapted or configured to have the recited functionalities, i.e., software per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 2013/0329052), in view of Ganesan et al. (US 2013/0307971).


a device information management unit configured to manage device information related to a different device connected through a network (1405a-1405d, 1407, Fig. 14; ¶0230, “Each sensor 1407 is connected by fiber link to its dedicated VPU 1407, and video-split to the DVR 1411 for recording”; ¶0263, “processing video and/or still picture images obtained from a network of surveillance cameras using computer vision image processing techniques to detect, locate or identify FOD”); 
an acquisition unit configured to acquire surrounding information (1135, Figs. 11-13; ¶0085, “obtain real time data and system-wide status, including details of all the field equipment”; ¶0228, “The administrator/maintainer workstation 1415 is primarily used for technical support to conduct health check and troubleshooting on the network and equipments”); 
a detection unit configured to detect generation of a specific event on a basis of the acquired surrounding information (¶0068, “a surveillance camera fails”; ¶0135; ¶0202, “any sensor failure”; ¶0225, “any EO sensor malfunction”; ¶0228, “workstation 1415 is primarily used for technical support to conduct health check”; claim 42, “wherein when one or more cameras fail to function”); and 
a device cooperative processing unit configured to select, in a case where a function necessary for processing the surrounding information in response to detection of the specific event is not included in itself, a device including the function from the different device on a basis of the device information and to give a request for backup of the processing thereto through the network (¶0068, “The overlapping coverage (field of view) of adjacent surveillance cameras also provide some redundancy so in the event a surveillance camera fails, the adjacent surveillance cameras could also cover the field of view of the failed camera”; ¶0203, “Critical spares are proposed to enable timely replacement of faulty components”; ¶0225, “As the system 1400 also takes into consideration any EO sensor malfunction and provide for redundancy, there is sufficient overlapping coverage of the EO sensors and so that the adjacent EO sensors will provide backup coverage for the defective EO sensor”; ¶0227, “The redundant server takes over this function in the event that the management server fails”; ¶0228, “function as a backup for operations in the event that the operator workstation 1413 is malfunctions”; claim 42, “wherein when one or more cameras fail to function, respective adjacent cameras are operable to cover the areas covered by the failed cameras”).

Although Chew discloses a request for backup of the processing thereto through the network (¶0068; ¶0203; ¶0228), Chew does not specifically disclose a request for proxy of the processing thereto through the network. However, Ganesan discloses a request for proxy of the processing thereto through the network (¶0034; ¶0035, “new requests would be sent to an on-demand RTP/RTSP proxy in the network. This proxy follows the same token-based security model, and access control can be coordinated via VSOM 44”; ¶0040, “serve as an HTTP caching/streaming-proxy in addition to being a live RTP/RTSP proxy. In addition, the system can optionally provide an HTTP to RTP/RTSP proxy for RTP/RTSP clients”; ¶0041, “VSOM 44 can act as an 
 
As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, Chew discloses wherein the device information management unit further manages request contents of when the request for backup is given to the different device (¶0225, “As the system 1400 also takes into consideration any EO sensor malfunction and provide for redundancy, there is sufficient overlapping coverage of the EO sensors and so that the adjacent EO sensors will provide backup coverage for the defective EO sensor”; ¶0227, “The redundant server takes over this function in the event that the management server fails”; ¶0228).

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, Chew discloses wherein in a case where an error is generated in the device to which the request for backup is given, the device cooperative processing unit selects a further different device including the function from the different device on a basis of the device information and gives a request for backup of the processing thereto through the network (¶0068, “The overlapping coverage (field of view) of adjacent surveillance cameras also provide some redundancy so in the event a surveillance camera fails, the adjacent surveillance cameras could also cover the field of view of the failed camera”; ¶0203, “Critical spares are proposed to enable timely replacement of faulty components”; ¶0225, “As the system 1400 also takes into consideration any EO sensor malfunction and provide for redundancy, there is sufficient overlapping coverage of the EO sensors and so that the adjacent EO sensors will provide backup coverage for the defective EO sensor”; ¶0227, “The redundant server takes over this function in the event that the management server fails”; ¶0228, “function as a backup for operations in the event that the operator workstation 1413 is malfunctions”; claim 42, “wherein when one or more cameras fail to function, respective adjacent cameras are operable to cover the areas covered by the failed cameras”).

As to claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, Chew discloses wherein the device information management unit further manages device information related to an own device, and the device cooperative processing unit determines, in a case where a request for backup of processing is received from the different device, whether or not the requested backup of processing can be performed on a basis of the device information related to the own device (¶0225, “As the system 1400 also takes into consideration any EO sensor malfunction and provide for redundancy, there is sufficient overlapping coverage of the EO sensors and so that the adjacent EO sensors will provide backup coverage for the 

As to claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Chew discloses wherein the device information management unit further manages request contents of when the request for backup of processing is received from the different device (¶0225, “As the system 1400 also takes into consideration any EO sensor malfunction and provide for redundancy, there is sufficient overlapping coverage of the EO sensors and so that the adjacent EO sensors will provide backup coverage for the defective EO sensor”; ¶0227, “The redundant server takes over this function in the event that the management server fails”; ¶0228). 

As to claim 6, it is rejected for the same reasons set forth in claim 1 above. In addition, Chew discloses wherein the device information includes list information of a function that can be provided as backup processing to a different device by each device (Fig. 5; Fig. 14; ¶0135; ¶0225, “As the system 1400 also takes into consideration any EO sensor malfunction and provide for redundancy, there is sufficient overlapping coverage of the EO sensors and so that the adjacent EO sensors will provide backup coverage for the defective EO sensor”; ¶0227, “The redundant server takes over this function in the event that the management server fails”; ¶0228). 

As to claim 7, Chew discloses the electronic device according to claim 6, wherein the function that can be provided varies dynamically according to a processing load of the device (¶0080, “The relevant PTZ or zoom camera is remotely controlled by the application computer system for automatically zooming into a portion of the airfield runway suspected to be damaged or contain debris or foreign object”; ¶0135; ¶0141; ¶0159).

As to claim 8, Chew discloses the electronic device according to claim 1, wherein the acquisition unit images and acquires image data as the surrounding information (¶0018, “detected by images of explosion, smoke, dust or flash or sound”; ¶0159).

As to claim 9, Chew discloses the electronic device according to claim 1, wherein the acquisition unit measures and acquires at least one of sound, temperature, humidity, pressure, acceleration, magnetism, or an amount of radiation as the surrounding information (¶0006; ¶0018, “detected by images of explosion, smoke, dust or flash or sound”; ¶0159).

As to claim 11, it is rejected for the same reasons set forth in claim 1 above. In addition, Chew discloses an information processing system comprising: a plurality of electronic devices connected through a network, wherein each of the plurality of electronic devices includes a device information management unit configured to manage device information related to a different device (Fig. 14; ¶0230, “Each sensor 1407 is connected by fiber link to its dedicated VPU 1407, and video-split to the DVR 1411 for recording”; ¶0263, “processing video and/or still picture images obtained .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coyne et al. (US 2015/0339911), Jones (US 2009/0181640), Marlatt (US 2017/0249626) disclose system and method for monitoring, detecting and reporting emergency conditions using sensors belonging to multiple organizations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 5, 2022